ALPINE SMALL CAP FUND A SERIES OF ALPINE SERIES TRUST SUPPLEMENT DATED NOVEMBER 25, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2014 Effective November 25, 2014, the following language replaces the applicable disclosure of the section of the Statement of Additional Information titled “Portfolio Managers”: Portfolio Manager Global Consumer CAP International Income & Growth Emerging Markets Infrastructure Foundation Dividend Financial Services Small Cap Transformations Accelerating Dividend Michael T. Smith ** ** Portfolio Manager * * * All references to Mr. Peter Belton in the Statement of Additional Information are hereby removed. Please retain this Supplement for future reference.
